DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 05, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 05, 2021 and December 28, 2020 were filed after the mailing date of the Final Office Action on November 05, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff et al. (hereinafter “Vengroff”, US 2015/0106206) in view of Dal Santo et al. (hereinafter “Dal Santo”, US 10,070,261), and further in view of Benegal et al. (hereinafter “Benegal”, US 2017/0111765).
Regarding claims 1, 9, and 17, Vengroff discloses a computer implemented method, a system, and a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system having a storage database, a data processing system including a processor, a database and a user interface to perform operations comprising:

detecting a location where no movement of the one or more devices has occurred for a pre-determined duration of time (i.e., a user spends a sufficient duration of time at or near the location (e.g., a predefined minimum threshold amount of time) and to be visited by a predefined minimum threshold number of different users as described in paragraph 0029); 
determining whether the detected location is classified as a learned location of interest based on a pre-defined criteria for determining the location of interest (i.e., determining whether the destination location of interest needs to satisfy one or more criteria such as to be visited by a predefined minimum threshold number of different users as described in paragraph 0029); and 
wherein the clustering algorithm uses a modal value of the location of interest by popularity of visits for each location of interest to determine center of the cluster (i.e., performing spatial-temporal clustering of location points of possible interest using location models such as Location Spatial Models as described in paragraphs 0016, 0029-0030, 0036, and 0064) and wherein popularity of visits is determined by highest number of visits (paragraph 0029).
Vengroff, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Dal Santo discloses harvesting labels for significant locations and updating a location fingerprint database using harvested labels. Dal Santo also discloses:
clustering the learned location of interest with lower radius of separation into bigger groups with a larger radius of separation using a clustering algorithm (i.e., the first location cluster and the third location cluster are added together to the significant location as described in col. 17, lines 4-45.  Note: a significant location is associated with one or more location clusters as described in col. 16, line 52 – col. 17, line 3) based on location information of the learned location of interest for the one or more devices using a pre-defined criteria for clustering the learned location of interest into bigger groups (i.e., a first location cluster includes a first subset of locations collected over a time period  that is longer than a threshold time window as described in col. 15, lines 40-53). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow the user to have more accurate labeled data for a significant location.  
The combination of Vengroff and Dal Santo, however, does not expressly disclose the devices are the Internet of Things (IoT) devices.
In a similar endeavor, Benegal discloses determining whether a mobile device user is substantially stationary within a geo-fence.  Benegal also discloses the devices are the IoT devices (paragraphs 0043 and 0047).

The motivation/suggestion for doing so would have been to track many types of devices including IoT devices.  
With further regard to claim 9, Dal Santo also discloses a location-aware database (Fig. 2B, signification location estimator 202, location source 203, and as described in col. 6, lines 1-36), a processor (i.e., computing device 200 as described in col. 15, lines 20-39), and a clustering engine (i.e., computing device 200 as described in col. 15, lines 20-39)

Regarding claims 2, 10, and 18, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses wherein detecting a location where no movement of the one or more IoT devices has occurred comprises analyzing the location information of the one or more IoT devices by an analytics engine (i.e., a user spends a sufficient duration of time at or near the location (e.g., a predefined minimum threshold amount of time) and to be visited by a predefined minimum threshold number of different users as described in paragraph 0029).  

Regarding claims 3, 11, and 19, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses wherein the location information of the one or more IoT devices comprises latitude and longitude of the one or more IoT devices (i.e., latitude and longitude as described in paragraph 0026).  
Regarding claims 4, 12, and 20, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses wherein the location information of the one or more IoT devices further comprises any one or more of: number of visits by the one or more IoT devices, day of the visits, date of the visits, time of the visits, duration of the visits (paragraph 0016).  

Regarding claims 5, 13, and 21, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses wherein the pre-determined criteria for determining the location of interest comprises any one or more of: time of the day, number of visits by the at least one of the one or more IoT devices (paragraph 0016).  

Regarding claims 6, 14, and 22, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses a data augmentation engine, wherein the data augmentation engine augments the learned location of interest with other relevant data (i.e., associating the determined location with point of interests such as parks, businesses, etc. as described in paragraphs 0014, 0033-0034).  

Regarding claims 7, 15, and 23, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Vengroff also discloses wherein augmenting the learned location of interest with other relevant data comprises associating the learned location with one or more of known address of a business, 

Regarding claims 8, 16, and 24, Vengroff, Dal Santo, and Benegal disclose all limitations recited within claims as described above.  Dal Santo also discloses wherein the pre-defined criteria for clustering the learned location of interest into bigger groups comprises any one or more of, existence of a location as a known location, proximity of newly discovered locations to the known location based on radius of proximity, time of visit of the one or more IoT devices and duration of stay of the one or more IoT devices (col. 16, line 52 – col. 17, line 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Wayne H Cai/Primary Examiner, Art Unit 2644